FROM DUPLIN.
"Know ye, that I, Alexander Grady, have given, etc., unto Alexander Hampton Grady one tract of land, etc., for the sum of ten pounds, to me in hand paid, but more especially for the love I have to him as my grandson, to have and to hold, etc., reserving the entire use of said land to me and my wife during our natural lives, and also the entire use of the same after our deaths to John T. Grady and his wife during their natural lives." His Honor gave judgment for the plaintiff, and the defendant appealed.
It is true, there is no consideration expressed as between the grantor and John, yet there was one before that time expressed between the grantor and Alexander; and a consideration of natural affection, expressed to one child, will by construction of law be extended to others. (7 Gwil. Bac. Abr., 97.) Therefore, in this case it must be taken that John T. Grady has a life estate in the premises in question.
PER CURIAM.                                       Affirmed.
(397)